Citation Nr: 0527479	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
gastritis.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
veteran's evaluation for gastritis to 10 percent, effective 
from March 2001.  

In April 2003, the veteran testified before a Decision Review 
Officer sitting at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  In 
August 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  There is no competent evidence of chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  The veteran's gastrointestinal complaints include 
recurrent epigastric distress with increased flatulence, and 
pyrosis with substernal pain; such symptomatology is not 
productive of considerable impairment of health.

3.  The veteran has not submitted evidence tending to show 
that his service-connected gastritis requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
gastritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Codes 7307, 7346 
(effective before and after July 2, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2001 and August 2004.  Since these letters essentially 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in a 
November 2002 SOC and a July 2005 SSOC.  

Finally, with respect to element (4), it is unclear whether 
the June 2001 letter explicitly asked the veteran to provide 
"any evidence in his possession that pertains" to his 
claim.  Nevertheless, the RO's August 2004 letter contained a 
specific request that the veteran send any evidence to VA in 
his possession that pertains to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2004 VCAA letter, containing all four notice elements, 
was provided to the veteran after the initial unfavorable AOJ 
decision.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  To the extent that the 
notice(s) provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The claims folder contains service medical records, treatment 
records from the VA medical center in Jackson, and the 
veteran's contentions.  The veteran was afforded examinations 
for VA purposes in June 2001 and March 2005.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, service 
medical records, VA medical evidence, and the veteran's 
contentions.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  



Analysis

In October 1970, the RO granted service connection for 
gastritis, assigning a noncompensable evaluation, effective 
from April 1970.  As discussed above, in September 2001, the 
veteran's evaluation for gastritis was increased to 10 
percent evaluation, effective from March 2001.  The veteran 
asserts that his service-connected gastritis warrants a 
higher evaluation.

The current 10 percent evaluation for service-connected 
gastritis was assigned pursuant to Diagnostic Codes 7307-
7346.  See 38 C.F.R. § 4.114.  The Board notes that certain 
provisions of the rating schedule for digestive system 
disorders were revised, effective July 2, 2001.  See 66 Fed. 
Reg. 29,488 (May 31, 2001).  However, the criteria for 
Diagnostic Codes 7307 (gastritis) and 7346 (hiatal hernia) 
remain unchanged.  

Diagnostic Code 7307 provides a 10 percent evaluation for 
chronic hypertrophic gastritis with small nodular lesions and 
symptoms.  A 30 percent evaluation is warranted for chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
warranted for chronic hypertrophic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114 (effective before and after July 2, 2001).

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted where the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The maximum evaluation, 60 percent, contemplates a 
level of impairment which includes symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (effective before and after July 2, 2001).

In June 2001, the veteran presented for a VA examination with 
complaints of daily nausea, acid reflux, and indigestion 
after eating.  He also reported epigastric pain.  The veteran 
stated that he had lost 12 pounds in the six months prior, 
and had had dark stools in the week prior.  On examination, 
there was mild epigastric tenderness.  He tested positive for 
H. pylori antibodies.  Diagnosis was gastritis with 
gastroesophageal reflux disease.  

During a March 2005 VA examination, the veteran complained of 
daily stomach problems.  In particular, he complained of 
increased flatulence, and right upper quadrant pain and 
swelling.  He reported feeling nauseous.  He also stated that 
he regurgitated occasionally, which usually caused vomiting.  
The veteran noted that he has had hematemesis.  He reported 
having diarrhea two to three times per week.  The veteran 
described his heartburn and/or indigestion as pain in the 
left lower substernal area.  He also reported having shoulder 
pain in the past, but none was present during the 
examination.  The veteran stated that he drank three Ensures 
per day and described his appetite as "not really good."  
The veteran did not note any melena or hematochezia, and 
denied any difficulty swallowing (dysphagia).  The 
comprehensive blood count showed no anemia, and associated 
upper endoscopy revealed no gastritis, hiatal hernia, reflux, 
or ulcers.  Diagnosis was "past gastritis, not active."  

On review, the Board finds that an evaluation for gastritis 
in excess of 10 percent is not warranted under Diagnostic 
Code 7307.  There is no objective evidence of chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  In fact, the most current 
objective evidence of record shows that the veteran does not 
have active gastritis.  Thus, a higher evaluation pursuant to 
Diagnostic Code 7307 is not warranted.

The Board also finds that an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7346.  The 
veteran does not have two or more of the symptoms for the 30 
percent evaluation under Diagnostic Code 7346, but of less 
severity.  Significantly, a March 2005 upper endoscopy showed 
no evidence of hiatal hernia.  His primary gastrointestinal 
symptoms include epigastric distress with increased 
flatulence, and pyrosis with some substernal or shoulder 
pain.  However, the veteran denied having any dysphagia.  
Further, while the veteran reported occasional regurgitation, 
there is no objective evidence of reflux.  The examiner 
concluded that the gastritis was inactive.  As such, the 
Board concludes that the veteran's symptomatology associated 
with his service-connected gastritis is not productive of 
considerable impairment of health and therefore, an 
evaluation in excess of 10 percent is not warranted.  See 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2004).  

Further, while the veteran reports some vomiting, there is no 
showing of material weight loss, melena with anemia, or 
symptoms productive of severe impairment which would support 
a 60 percent (maximum) evaluation under Diagnostic Code 7346.  
During the most recent VA examination, the veteran was 
described as well-nourished and well-developed.  

Although the veteran believes that his service-connected 
gastritis has increased in severity, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected gastritis.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6- 96.




ORDER


The appeal is denied.




                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


